Ingraham, P. J. (dissenting):
I dissent' from the affirmance of this judgment. It is claimed that the defendant is liable for the shipment under the provisions of the Interstate Commerce Act (24 U. S. Stat. at Large, 386, § 20), as modified by the so-called Carmack amendment of January 29, 1906 (34 U. S. Stat. at Large, 595, § 7), which took effect sixty days thereafter (Id. 838, Ees. No. 47). Undoubtedly at common law except for this statute the defendant would not be liable, as the evidence satisfactorily established the fact that the goods were delivered in good order to *618the Missouri, Kansas and Texas railroad, the railroad designated in the bill of lading as the connecting road to continue the shipment specified in the bill of lading. By that statute as there amended it is provided that “ any common carrier, rail-read or transportation company receiving property for transportation from a point in one State to a point in another State shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by.any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass.” It seems to me that the liability on the defendant imposed by this provision was limited to the .property received by the defendant before the car in which it was being transported was delivered to the connecting carrier.
The evidence offered by the plaintiff shows that the defendant delivered to the shipper at Stamford, Tex., on July 6, 1909, a bill of lading which admits the receipt of 129 cases car eggs in patent carriers loaded at Stamford. It was further provided that this car was to stop at “ Greenville, Dublin, Waco, to finish loading ” and that the route was to W the Texas Central (the defendant) and the Missouri, Kansas and Texas at Waco. The evidence. is undisputed that Waco was the eastern terminus of the defendant road; that the defendant connected at Waco with the Missouri, Kansas and Texas railroad running to New York, and also with other roads through which shipments could be made to New York; that Greenville was not on the defendant’s road, but Stamford and Dublin Were stations on the defendant’s road; that the 129 cases of these eggs were delivered to the defendant railroad at Stamford, and at that time the defendant issued the bill of lading to which attention has been called. This bill of lading was prepared by the agent of the shipper and presented to the defendant’s agent and signed by him when these eggs were delivered. The car was then sealed and forwarded at ten-fifty a. m. on July 9, 1909. The bill of lading issued when this first shipment was made was admitted in evidence and is the one before referred to. The next evidence we have of this car is when it arrived at Waco, Tex., about July 8, 1909, and was deliv*619ered to the Missouri, Kansas and Texas railroad, the connecting line indicated on the bill of lading. One hundred and seventy-six cases of eggs were loaded in the said car while it was on the tracks of the Missouri, Kansas and Texas at Waco, and this loading was done by the shippers themselves. No bill of lading seems to have been given by the Missouri, Kansas and Texas or any other railroad for this shipment at Waco. A witness stated that no new bill of lading was given because the shipment was shown to have been moving on the original bill of lading issued by the Texas Central Railroad Company, the defendant; but notation was made on the original waybill accompanying the shipment that 176 cases of eggs had been loaded by the Missouri, Kansas and Texas at Waco. The car then continued to Greenville on the Missouri, Kansas and Texas railroad, when the eggs were examined, and the shipping clerk for the shipper testified that “four hundred and twenty-four cases of eggs, were loaded in this car on the 12th day of July, 1905, and the quality and condition of the eggs when loaded were good.” This carload of eggs was delivered to the Missouri, Kansas and Texas consigned to the plaintiff at New York and the car was placed upon the private track next to the warehouse of the shippers. The eggs were trucked to the car in cases and placed in position, and when the car was loaded the witness counted the eggs as the egg cases were restacked and all cases in bad order were taken out and the car then delivered to the Missouri, Kansas- and Texas railroad for shipment to New York and left for New York on July 13, 1909. No additional cases were placed in the said car at Greenville, Tex. There was produced by the plaintiff a paper that had come from the general offices of the shippers at Greenville, Tex., which was marked for identification. Subsequently when the plaintiff received notice that the eggs had arrived in New York this paper that had been marked for identification was presented to the Delaware, Lackawanna and Western Railroad Company, which road had transported the eggs to New York and on that paper 50 cases of the eggs were delivered to the plaintiff. The plaintiff then offered this paper in evidence, which was objected to by the defendant as irrelevant, immaterial and incompetent. That objection was overruled *620and the defendant excepted. I do not think this paper was competent. It was in form like the copy of the bill of lading that had been issued at .Stamford by the defendant with the addition of a statement that 131 cases of eggs had been loaded at Dublin and 116 cases of eggs had been loaded at Waco, but it was not proved by whom that addition was made and was in fact not proved that this bill of lading had ever been issued by the defendant. It was a paper that had been received from the shipper and presented to the carrier at- Hew York. But whether it was admissible or not, it had no probative force as to the shipment of eggs either at Dublin or Waco. The only evidence, therefore, as to the shipment of these eggs while the car in which they were transported was upon the defendant’s road was the original shipment of 129 cases of eggs loaded at Stamford. We have evidence that 116 cases were loaded in this car at Waco after the car had left the defendant’s road and passed to the control of the agents of the Missouri, Kansas and Texas, but there is no evidence as to where the remaining cases were shipped or by whom they were received, and the question is which of these eggs, if any, were received by the defendant for transportation from a point in Texas to Hew York. Assuming that the defendant furnished a car for the shipment of the eggs at Stamford to Hew York and received at Stamford a .portion of the load of that car, I think the eggs delivered to the defendant at that point and placed in the car were received by the defendant for transportation to Hew York, and that under the amendment of January 29, 1906, to the Federal Interstate Commerce Act the defendant was liable if the eggs were not delivered in Hew York as required by the bill of lading. The mere transshipment at Greenville for the purpose of proper packing and counting of the eggs in the car at that point was not a termination of the contract of transportation made by the defendant which would relieve it from liability; but to hold the defendant liable under this act the evidence must, disclose that the eggs which were not delivered were received by the defendant, and eggs not delivered to the defendant for transportation or actually received by it for that purpose do not, as I read this act, come within its provisions.
I think, therefore, that the defendant was liable only for the *621eggs received by it, and the only evidence of any receipt by the defendant of eggs for transportation was the 129- cases of eggs loaded at Stamford. There was nothing in the transaction which indicates that the defendant constituted the Missouri, Kansas and Texas railroad or any other road its agent to receive goods for transportation. It shipped a car with eggs in it that it had received, with directions that the car should stop at a station on a connecting road to receive additional eggs to be transported to New York, but the eggs when received by the connecting road or while the car was on its road and under the control of its agents was received by the connecting road and not by the defendant.
I think, therefore, that this judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment and order affirmed, with costs.